UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1623



NORMAN WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus


JOHN   LAMBERT,   Florence County    Detention
Admin.; SUSAN MCDOUGAL, Nurse, Florence County
Detention Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-01-275-4-25BC)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Williams, Jr., Appellant Pro Se.    John Eric Fulda, Irmo,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman Williams, Jr., appeals the district court’s order

denying   relief   on    his    42   U.S.C.A.   §   1983    (West    Supp.   2001)

complaint.     We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See Williams v. Lambert, No. CA-01-275-4-25BC

(D.S.C. May 29, 2002).         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately      presented     in   the

materials     before    the    court   and   argument      would    not   aid   the

decisional process.




                                                                          AFFIRMED




                                        2